DETAILED ACTION

This communication is responsive to the application filed on 06/13/2021.
Claims 1-10 are pending in this application. This action replaces previous office action and made current non-final.

Claim Remarks - 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1-2 and 4-9 invoke 112(f) as followed:
 	Claim 1 recites limitations in functional terms of "an input operation mode recognition unit configured to recognize…” and “a user mood estimation unit configured to estimate…” and “a proposal activity information acquisition unit configured to access…” and “an output control unit configured to allow…” which invoke 112(f).  For instance, “an input operation mode recognition unit" and “a user mood estimation unit” and “a proposal activity information acquisition unit” and “an output control unit” invoke 112(f) because the terms meet the 112(f) three-prong test- prong A: the terms “an input operation mode recognition unit" and “a user mood estimation unit“ and “a proposal activity information acquisition unit” and “an output control unit” are generic placeholders which serve as substitutes for “means”; prong B: there are the functional recitations of "configured to recognize…” and “configured to estimate…” and “configured to access…“ 
 	Claims 2 and 4-5 respectively recite limitation in functional term of "the input operation mode recognition unit recognizes…” which invokes 112(f).  For instance, “the input operation mode recognition unit" invokes 112(f) because the term meets the 112(f) three-prong test- prong A: the term “the input operation mode recognition unit" is a generic placeholder which serves as a substitute for “means”; prong B: there is the functional recitation of "recognizes…”; prong C: there is no structure recited for performing the recited function.
 	Claim 6 recites limitations in functional terms of "an orientation recognition unit configured to recognize…” and “the proposal activity information acquisition unit extracts…” which invoke 112(f).  For instance, “an orientation recognition unit" and “the proposal activity information acquisition unit” invoke 112(f) because the terms meet the 112(f) three-prong test- prong A: the terms “an orientation recognition unit" and “the proposal activity information acquisition unit“ are generic placeholders which serve as substitutes for “means”; prong B: there are the functional recitations of "configured to recognize…” and “extracts…”; prong C: there are no structures recited for performing the recited functions.
 	Claim 7 recites limitations in functional terms of "a user preference information acquisition unit configured to access…” and “the user mood estimation unit estimates…” and “the proposal activity information acquisition unit extracts…” which invoke 112(f).  For instance, “a user preference information acquisition unit" and “the user 
 	Claim 8 recites limitations in functional terms of "the user mood estimation unit estimates…” and “the proposal activity information acquisition unit extracts…” which invoke 112(f).  For instance, “the user mood estimation unit" and “the proposal activity information acquisition unit” invoke 112(f) because the terms meet the 112(f) three-prong test- prong A: the terms “the user mood estimation unit" and “the proposal activity information acquisition unit“ are generic placeholders which serve as substitutes for “means”; prong B: there are the functional recitations of "estimates…” and “extracts…”; prong C: there are no structures recited for performing the recited functions.
 	Claim 9 recites limitations in functional terms of "a current position recognition unit configured to recognize…” and “the proposal activity information acquisition unit extracts…” which invoke 112(f).  For instance, “a current position recognition unit" and “the proposal activity information acquisition unit” invoke 112(f) because the terms meet the 112(f) three-prong test- prong A: the terms “a current position recognition unit" and “the proposal activity information acquisition unit“ are generic placeholders which serve as substitutes for “means”; prong B: there are the functional recitations of "configured to 
Thus, it appears that claims 1-2 and 4-9 are properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “an input operation mode recognition unit” and “a user mood estimation unit” and “a proposal activity information acquisition unit” and “an output control unit” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. There appears to be no structure disclosed as a data store for storing content for presentation.  There is disclosure of a generic search system, a search index, and a user profile store, but none of these is sufficient disclosure of a structure for performing functions of the claimed data store. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 4-9 are dependent claims of claim 1 and inherit their deficiencies with respect to 35 U.S.C. 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (US 2016/0104486, hereinafter Penilla).
 Re claims 1 and 10, Pennilla teaches a recommendation system comprising:
   	an input operation mode recognition unit configured to recognize a mode of an input operation from a user to an input device (fig. 1 and [0010], enables the vehicle response to be tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind);
 	a user mood estimation unit configured to estimate a mood of the user, based on the mode of the input operation recognized by the input operation mode recognition unit ([0012]-[0016], identify a mood of the user);
  	a proposal activity information acquisition unit configured to access an activity database in which activity information is stored, to extract a proposal activity suitable for the mood of the user estimated by the user mood estimation unit, and to acquire information on the proposal activity ([0334], the vehicle response by recommend options based on detecting the user’s mood); and
 	an output control unit configured to allow an output device to output the information on the proposal activity acquired by the proposal activity information acquisition unit, the output device being used by the user ([0334], displaying to user the options to choose based on detecting the user’s mood).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177